DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
    	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 			This application is in response to an application filed on 06/22/2018. 
3.  	Claims 1-11 are pending under examination.  
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of India on 12/23/2015. It is noted, however, that applicant has not filed a certified copy of the 4837/MUM/2015 application as required by 37 CFR 1.55.
Specification
5. 	The disclosure is objected to because of the following informalities:
It is suggested to amend “C8-C20” to “C8-C20” on page 3-line 28, page 4-line 29, page 5-line 10, page 6-lines 9, 10, 13, page 9-line 13, page 10-lines 4-5, page 11-line 11, page 13-line 12, page14-lines 2-3 and 6-7 to provide clarity.
Appropriate correction is required.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
In Claim 1, 
lines 2-3:  It is suggested to amend “the presence” to “a presence” to provide proper antecedent basis in the claim.
line 3: It is suggested to amend “and C8-C20” to “and a C8-C20” to provide clarity in the claim.
line 4: It is suggested after “stirring”, insert “to form a reaction mixture” to provide clarity in the claim.
line 5:  It is suggested amend “a reaction” to “the reaction” to provide proper antecedent basis in the claim.
Lines 8-9:  It is suggested amend “said mix-ture” to “said reaction mixture” to provide clarity in the claim.
In Claim 2, 
line 1:  It is suggested to amend “A process” to “The process” to provide proper antecedent basis in the claim.
In Claim 3, 
line 1:  It is suggested to amend “A process” to “The process” to provide proper antecedent basis in the claim.
line 1: It is suggested to amend “the metal silicate solution” to “the aqueous solution of the metal silicate” to provide clarity in the claim.
line 1: It is suggested to amend “claim 1” to “claim 2”  to provide clarity in the claim because  there is no mention of “the aqueous medium” in claim 1 but do mention in claim 2 .
In Claim 4, 
line 1:  It is suggested to amend “A process” to “The process” to provide proper antecedent basis in the claim.
In Claim 5, 
line 1:  It is suggested to amend “A process” to “The process” to provide proper antecedent basis in the claim.
lines 1-2: It is suggested to amend “dis-solving gelatin” to “dissolving the gelatin” to provide proper antecedent basis in the claim.
lines 2-3: It is suggested to amend “of C8-C20” to “of the a C8-C20” to provide proper antecedent basis in the claim.

line 1:  It is suggested to amend “A process” to “The process” to provide proper antecedent basis in the claim.
line 2: It is suggested to amend “and C8-C20” to “and the a C8-C20” to provide proper antecedent basis in the claim.
line 1: It is suggested to amend “comprises gelatin” to “ comprises the gelatin” to provide proper antecedent basis in the claim.
In Claim 7, 
line 1:  It is suggested to amend “A process” to “The process” to provide proper antecedent basis in the claim.
line 1: It is suggested to amend “of metal” to “of the metal” to provide proper antecedent basis in the claim.
line 2: It is suggested to amend “(w/w)” to “by weight, based on the total weight of the aqueous solution of the metal silicate” or “w/w” to provide clarity in the claim.
In Claim 8, 
line 1:  It is suggested to amend “A process” to “The process” to provide proper antecedent basis in the claim.
In Claim 9, 
line 1:  It is suggested to amend “A process” to “The process” to provide proper antecedent basis in the claim.
In Claim 10, 
line 1:  It is suggested to amend “A process” to “The process” to provide proper antecedent basis in the claim.
In Claim 11, 
line 1:  It is suggested to amend “A process” to “The process” to provide proper antecedent basis in the claim.
line 3: It is suggested to amend ““m2/g  m2g” to “m2/g” to provide correction for typographical error in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, recites “a ratio” which is unclear as to what type of ratio is being claimed, i.e., weight ratio, molar ratio, volume ratio, weight/volume ratio, etc.  Further it is not clear from applicant specification and working example how to interpret “a ratio” as. Clarification is requested.

Allowable Subject Matter
9. 	Claims 1-11 would be allowable after applicant overcomes with all claim objections, 112(b) rejection, specification objections and foreign priority as listed above.
The present claims are allowable over the closest prior art taught by Uhrlandt (US Patent No.: 6, 180, 076) in view of Greener (NPL: “Interaction of Anionic Surfactants with Gelatin: Viscosity Effects”, Macromolecules, Vol.20, No.10, 1987 pages 2490-2498).
Uhrlandt discloses a process for preparing precipitated silica comprising reacting an aqueous solution of metal silicate with mineral acid (abstract) at a reaction temperature in range of 70 to 100 °C with constant stirring such that a reaction mixture having a pH of about 10±0.3 is obtained (abstract), adjusting the pH of the reaction mixture to about 4, followed by aging said mixture at a temperature in a range of 70 to 100 °C for a time period in range of 10 minutes to 2 hours and recovering the precipitated silica from the reaction mixture (abstract, col.2 lines 49-65, examples).
However, Uhrlandt does not explicitly disclose or suggest “in the presence of a surfactant solution comprising gelatin and C8-C20 sulfosuccinate blend.
Greener discloses surfactant solution comprising gelatin and C8-C20 sulfosuccinate blend (i.e. sodium dodecyl sulfate, sodium octyl sulfate, sodium decyl sulfate, sodium tetradecyl sulfate, potassium octadecylhydroquinonesulfonate-see table 1 and page 2491 under Experimental Section (a) and (b)).
However, Greener does not explicitly disclose or suggest surfactant solution is added with solution of metal silicate with a mineral acid.
Even if Uhrlandt were to combine with Greener, Greener does not provide proper motivation to combine with Uhrlandt why it would have been obvious to one of ordinary skill in the art to use surfactant solution comprising gelatin and C8-C20 sulfosuccinate blend of Greener in Uhrlandt.
Thus, it is clear Uhrlandt and Greener, either alone or in combination, do not disclose or suggest the present invention.

Conclusion
 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.